Bell, J.
Under the rulings made by the Supreme Court in answer to questions certified in this case, the trial court erred in sustaining the claim of the widow (the defendant in error) to the funds in the hands of the garnishee, such claim being based upon an award of a year’s support, and it appearing that as respects the fund in controversy the property set aside as such year’s support was not the property of the estate of the deceased husband, but was the individual property of the widow, and therefore not subject to be set apart as a year’s support to her. See Exchange Bank v. Cash, 169 Ga. 753 (151 S. E. 345).

Judgment reversed.

Jenkins, P. J., and Stephens, J., concur,
Sibley & Sibley, for plaintiff. Allen & Pollle, for defendant.